Citation Nr: 1537986	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-31 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for cancer of the immune system, to include as due to herbicide and asbestos exposure.

2.  Entitlement to service connection for residuals of prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for renal insufficiency, to include as due to herbicide exposure.

4.  Entitlement to service connection for osteoarthritis.

5.  Entitlement to service connection for a low back disorder.  


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from August 1954 to August 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina.  

During this appeal, the Veteran was represented by a state Veterans Service Organization.  However, in a written statement in July 2015, he revoked such representation and indicated that he wished to represent himself.  Accordingly, the Board considers the Veteran to be self-represented in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for osteoarthritis and a low back disorder being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not had cancer of the immune system at any time since filing his claim for compensation.

2.  Prostate cancer was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

3.  Renal insufficiency was not present during service, was not manifest within one year of discharge from service, and did not develop as a result of any incident during service.

CONCLUSIONS OF LAW

1.  Cancer of the immune system was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Residuals of prostate cancer were not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Renal insufficiency was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in August 2011, December 2011 and February 2012 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's post-service medical records.  August 2011 and December 2011 reports from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) and personnel records were among those thought to have been destroyed in a 1973 fire at the NPRC. In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).

The Board finds that medical opinions on the questions of service connection for cancer of the immune system, residuals of prostate cancer, and renal insufficiency are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has cancer of the immune system and that he suffered an event, injury or disease in service, or during any pertinent presumptive period.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., malignant tumors and renal disease) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., malignant tumors and renal disease) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2015).  

As to asbestos-related diseases, there are no laws or regulations specifically dealing with asbestos and service connection.  However, the VA Adjudication Procedure Manual, M21-1 (M21-1), and opinions of the United States Court of Appeals for Veterans Claims (Court) and VA General Counsel provide guidance in adjudicating these claims.

In McGinty v. Brown, the Court observed that there has been no specific statutory guidance with regard to claims for service connection for asbestosis and other asbestos-related diseases, nor has the Secretary promulgated any regulations.  McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) (DVB Circular), that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI.  (This has now been reclassified in a revision to the Manual at M21- 1MR, Part IV, Subpart ii, Chapter 2, Section C.)  See also VAOPGCPREC 4-00 (Apr. 13, 2000).
The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id. at Subsection (a). 

Asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed.  Id. at Subsection (b).  Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis (IPF), or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b). 

The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years (between first exposure and the development of disease).  Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination as to whether or not: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether or not the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at Subsection (h). 

"Asbestosis is pneumoconiosis due to asbestos particles; pneumoconiosis is a disease of the lungs caused by the habitual inhalation of irritant mineral or metallic particles."  McGinty at 429.  M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumor, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system (except the prostate) are also associated with asbestos exposure.  Thus, persons with asbestos exposure have increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Neither the Manual nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment v. West, 13 Vet. App. 141, 146 (1999).  See also Nolen v. West, 12 Vet. App. 347 (1999); VAOPGCPREC 4-2000.

Regarding herbicides, certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

A veteran who, during active service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.
The diseases for which service connection may be presumed to be due to an association with herbicide agents include prostate cancer.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Cancer of the Immune System

As noted above, the Veteran's STRs are not of record.

A review of the Veteran's post-service treatment records does not reflect any diagnosis of cancer of the immune system.  The Veteran's statements during this appeal have not provided any information regarding such diagnosis.

Based on a review of the evidence, the Board concludes that service connection for cancer of the immune system is denied.  Post-service treatment records reveal that cancer of the immune system has not been shown at any time since the claim for service connection.  The evidence as discussed above fails to show that the Veteran has any such cancer.  No medical professional has provided any such diagnosis.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131.  See also Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.  Here, there is no competent medical evidence reflective of cancer of the immune system at any time during the appeal period.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of cancer of the immune system falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

At no time since the Veteran filed his claim for service connection for cancer of the immune system in May 2011 has such disability been shown.  See Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for cancer of the immune system.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for cancer of the immune system is denied.  See 38 U.S.C.A §5107 (West 2014).

	2.  Residuals of Prostate Cancer

The Veteran's DD 214 shows that he served from August 1954 to August 1956 and that his military occupational specialty (MOS) was that of a cook.  August 2011 and December 2011 responses from the NPRC show that any documents showing exposure to herbicides were fire related.  

Post-service treatment records show that the Veteran was diagnosed with prostate cancer in February 2006.  None of his treatment records contain any opinion relating prostate cancer to his military service.  They also do not show the Veteran reporting having prostate cancer in service or incurring any event, injury or disease in service, including exposure to chemicals.  

Statements from the Veteran dated in December 2011 and February 2012 shows that he reported being exposed to cancer causing chemicals in service.  The Veteran reported that he was not sure of what chemicals he was exposed to, but that DDT and other pesticides were sprayed everywhere.

Based on a review of the evidence, the Board concludes that service connection for residuals of prostate cancer is not warranted.  Although the Veteran reported in-service exposure to chemicals and has had prostate cancer post-service, the evidence does not show that residuals of prostate cancer are related to his military service.  

Initially, the Board finds that the Veteran does not have confirmed exposure to certain herbicide agents associated with prostate cancer in service.  As noted above, herbicide exposure is presumed for veterans who served in Vietnam between January 9, 1962, and May 7, 1975, and for veterans who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period.  In this case, the Veteran did not have service during those years.  Consequently, the Veteran was not presumptively exposed to herbicides.  Additionally, the evidence does not otherwise show exposure to herbicides.  The Board acknowledges the responses from the NPRC that records showing exposure to herbicides were fire related.  However, while the Veteran is credible to report pesticides were sprayed, he is not competent to report what such pesticides were and whether they included the certain herbicide agents found to be associated with prostate cancer.
Considering that the Veteran's claimed exposure to certain herbicide agents associated with prostate cancer is not presumed and cannot be confirmed, the Board concludes that the Veteran was not exposed to certain herbicide agents associated with prostate cancer at any time during his military service.  The Board acknowledges the Veteran's reports of exposure to cancer causing chemicals in service.  However, the evidence does not confirm such exposure; even if the Veteran was exposed to chemicals, the evidence does not reveal that prostate cancer is the result of any possible chemical exposure.  None of his post-service treatment records contain any such opinion.  The Veteran's treatment records also do not show that he reported any in-service exposures.  Consequently, the evidence fails to show that prostate cancer is related to any reported in-service chemical exposures.

The evidence also fails to show that the onset of prostate cancer occurred during service.  While the Veteran's STRs are not of record, he has not contended that his prostate cancer began during service.  Here, the first evidence of prostate cancer was in 2006.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of prostate cancer complaints, symptoms, or findings for over four decades between the period of active service and the earliest evidence of a diagnosis of prostate cancer is itself evidence which tends to show that prostate cancer did not have its onset in service or for many years thereafter.  

The overall evidence of record weighs against a finding of residuals of prostate cancer being associated with the Veteran's active duty.  Without competent evidence of an association between prostate cancer and his active duty, service connection for residuals of prostate cancer is not warranted.

Furthermore, as the evidence does not show that prostate cancer was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as malignant tumors are a chronic disease as per 38 C.F.R. § 3.309.  The Veteran has not contended, nor does the evidence show, a continuity of symptomatology since service.  None of his post-service treatment records contain any such report.  Therefore, a continuity of symptomatology has not been shown.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. at 435, as to the specific issue in this case, the etiology of prostate cancer falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between prostate cancer and the Veteran's active duty, service connection for residuals of prostate cancer is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for residuals of prostate cancer.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for residuals of prostate cancer is denied.  See 38 U.S.C.A §5107.  

	3.  Renal Insufficiency

Post-service treatment records show that the following surgery for his prostate cancer in May 2006, the Veteran developed acute renal failure.  A May 2006 consultation shows that the cause of the Veteran's acute renal failure was most likely acute tubular necrosis in the setting of hypoperfusion.  The record also shows that chronic obstruction or other urologic issues could not be ruled out at that time.  A renal ultrasound in May 2006 revealed bilateral cysts and mild increased cortical echogenicity bilaterally.  The Veteran's May 2006 discharge summary confirms that the Veteran developed some renal insufficiency after the prostate cancer surgery.  A June 2011 record again shows that the Veteran developed post-operative renal insufficiency.  None of his treatment records contain any opinion relating renal insufficiency to his military service.  They also do not show the Veteran reporting any event, injury or disease in service, including exposure to chemicals or that he had renal insufficiency in service.  

Based on a review of the evidence, the Board concludes that service connection for renal insufficiency is not warranted.  Although the Veteran reported in-service exposure to chemicals and has had renal insufficiency post-service, the evidence does not show that renal insufficiency is related to his military service.  

In this case, the evidence fails to show that renal insufficiency is the result of any in-service chemical exposure.  Rather, as discussed above, the evidence shows that the Veteran developed renal insufficiency following surgery for his prostate cancer in May 2006.  The consultation record indicates that the cause of the Veteran's renal insufficiency was most likely acute tubular necrosis in the setting of hypoperfusion.  No medical professional has provided any opinion that the Veteran's renal insufficiency was the result of any in-service chemical exposures.  In fact, the Veteran did not even report such exposures to his providers.  The evidence does not show that the Veteran incurred any other event, injury or disease to his kidneys or that his renal insufficiency had its onset in service.  While the Veteran's STRs are not of record, he has not reported any other event, injury or disease, or that his renal insufficiency began in service.  None of his post-service treatment records contain any such opinion.  Therefore, the evidence does not support a finding that renal insufficiency is the result of any in-service chemical exposure or that it began in service.

In this case, the first evidence of renal insufficiency is in 2006.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of renal insufficiency complaints, symptoms, or findings for over four decades between the period of active service and the earliest evidence of a diagnosis of renal insufficiency is itself evidence which tends to show that renal insufficiency did not have its onset in service or for many years thereafter.  

The overall evidence of record weighs against a finding of renal insufficiency being associated with the Veteran's active duty.  Without competent evidence of an association between renal insufficiency and his active duty, service connection for renal insufficiency is not warranted.

Furthermore, as the evidence does not show that renal insufficiency was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as renal disease is a chronic disease as per 38 C.F.R. § 3.309.  The Veteran has not contended, nor does the evidence show, a continuity of symptomatology since service.  None of his post-service treatment records contain any such report.  Therefore, a continuity of symptomatology has not been shown.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. at 435, as to the specific issue in this case, the etiology of renal insufficiency falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between renal insufficiency and the Veteran's active duty, service connection for renal insufficiency is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for renal insufficiency.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for renal insufficiency is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for cancer of the immune system, to include as due to herbicide and asbestos exposure, is denied.

Entitlement to service connection for prostate cancer, to include as due to herbicide exposure, is denied.

Entitlement to service connection for renal insufficiency, to include as due to herbicide exposure, is denied.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  The Veteran has reported injuring his back while stationed in Germany during service and having a continuity of symptomatology since service.  Post-service treatment records reflect a current diagnosis of osteoarthritis and complaints of low back pain.  In light of VA's heightened duty to assist, the Board concludes that a remand to afford the Veteran a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate an VA examination to determine the nature, extent, and etiology of any diagnosed osteoarthritis and low back disorder.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to the whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed osteoarthritis and low back disorder is related to his military service.  

The examiner should accept the Veteran's reports of an in-service injury and continuing symptoms since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinions, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


